Citation Nr: 1204243	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to July 1, 2006, for the award of additional compensation for a dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded additional benefits for the Veteran's spouse effective July 1, 2006.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2010 letter informed the Veteran that his hearing was scheduled in April 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO awarded a combined disability rating to 40 percent, effective June 19, 1998, making the Veteran eligible to receive compensation for dependents.

2.  An accompanying July 1999 notice letter informed the Veteran of the grant of service connection and informed him that, before VA could pay additional benefits for his dependents, he needed to submit VA Form 21-686c, "Declaration of Status of Dependents" with every blank on the form which applies to him being completed.  The Veteran did not respond to the July 1999 notice letter within one year of the request.

3.  The Veteran filed a claim to receive additional benefits for a dependent on June 6, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2006 for the award of additional compensation for a dependent have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board begins by noting that this appeal arises from the initial award of additional benefits for his spouse.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which the claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  While Dingess dealt with the award of service connection, the ultimate conclusions reached are applicable in this case.  Here, because the claim for additional benefits for a spouse was granted, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

Additionally, the question in this case concerns the date the Veteran filed his claim for additional benefits for a dependent, and concerns evidence already contained in the claims file.  The Veteran does not contend that any additional evidence exists to support his claim.  Rather, he argues that evidence submitted in April 1971 supports his claim for an earlier effective date.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating his claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim.  The Veteran was an active participant in the claims process by submitting the requested information and by providing argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks an effective date earlier than July 1, 2006 for the award of additional compensation benefits for his spouse.

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2011).  

Awards of additional compensation for dependents will be effective the latest of the following: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b) (2011).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2011).

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement, is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158 (2011).

In April 1971, the Veteran submitted a copy of his marriage certificate to VA along with VA Form 21-686c, "Declaration of Status of Dependents."  At that time, the Veteran's service-connected disabilities had a total combined evaluation of 20 percent.  In March 1973, the Veteran submitted another VA Form 21-686c and a copy of a birth certificate of his son.

A June 1999 rating decision granted the Veteran's claims for service connection for additional disabilities, and the Veteran's total evaluation was increased from 20 to 40 percent, effective June 19, 1998.  Notice of this decision was provided to the Veteran on July 21, 1999.  The letter noted that before VA could pay additional benefits for dependents, if any, the Veteran needed to submit VA Form 21-686c, "Declaration Of Status Of Dependents."  The letter also noted that VA may be able to pay the Veteran from the date VA received the claim, if VA received the information or evidence within one year from the date of the letter, and it was decided that the Veteran was entitled to VA benefits.  The Veteran was notified that if VA did not receive the evidence within one year from the date of the letter, VA may only be able to pay the Veteran from the date VA received the evidence.  The letter indicates that a VA Form 21-686c was enclosed.  The letter was not returned as undeliverable.  

The Veteran did not submit a VA Form 21-686c within one year after the July 1999 notice letter was sent.

The Veteran asserts that he never received notification of his rating decision until sometime in 2000 because he was undergoing drug rehabilitation, and that he was "unaware that a letter informing [him] about dependency was sent to [him]."  The Veteran admitted in his March 2008 statement that he received his rating decision sometime in 2000.  The presumption of regularity applies to government agencies in the conduct of their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  By application of that presumption, it is presumed that the Veteran also received notice of the July 1999 rating decision.  The presumption of regularity has not been rebutted by clear evidence showing that the Veteran did not receive the above notice.

On June 6, 2006, the Veteran submitted an informal claim for additional compensation for a dependent.  He subsequently submitted his marriage certificate and a VA Form 21-686c.  In February 2007, the RO added the Veteran's spouse to his award, effective July 1, 2006.  The Veteran disagreed with the effective date of the additional compensation for a dependent and perfected an appeal as to that issue.  He seeks an effective date consistent with his 1998 claim for service connection. 

The Veteran disputes the fact that he did not inform VA of his dependents until June 2006, asserting that information concerning his dependent spouse was provided in April 1971.  Even if the Board were to accept the Veteran's argument that he adequately informed the RO of his dependent spouse in 1971, the Board notes that the information he provided at that time is no longer applicable or relevant.  In this regard, the Board first notes that the regulations indicate that the Veteran must inform VA of information regarding his dependents when asked for that information in order to receive additional compensation for his dependents.  See generally 38 C.F.R. § 3.401(b).  Given that almost 30 years had passed from the time that the Veteran first notified VA of his spouse in his 1971 claim and the RO's June 1999 rating decision initially granting service connection, the Board finds that there would be no way for VA to be aware of the Veteran's then-current marital status until fully notified by the Veteran.  As a veteran's marital status may change at any time, the RO's request in July 1999 that the Veteran complete a VA Form 21-686c to obtain such information prior to awarding additional benefits for a dependent was appropriate.  The Board notes that the RO also duly informed the Veteran that if VA received his Form 21-686c after July 2000, VA would be unable to pay him any "back benefits."  Unfortunately, the Veteran did not respond to that request for information within one year of the request and to the extent that a claim for additional benefits for a dependent may have been pending, such was abandoned.  See 38 C.F.R. § 3.158.

The Veteran filed an informal claim for additional compensation for a dependent 
on June 6, 2006.  He subsequently submitted a marriage certificate and a VA Form 21-686c.  At that time, VA was able to establish that the Veteran had a qualifying dependent since the time that he became eligible for additional compensation for a dependent in June 1998, and award additional compensation.

The Veteran's representative also argues that the Veteran's several medical records dated in 1999 and 2000 indicated that the Veteran was married.  However, as noted above, VA needed updated information from the Veteran, and there is information provided on VA Form 21-686c that is not provided in medical records.  Furthermore, it is beyond the scope of VA's duty to look through medical records to establish the Veteran's claim for dependent benefits.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  See 38 U.S.C. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").  Here, the Veteran was specifically notified that he needed to submit additional information in July 1999 to establish his claim for dependent benefits, and he did not submit such information until June 2006.

Given the above, the Board finds that an effective date for the award of additional compensation for a dependent cannot be earlier than the July 1, 2006 date of claim, as the Veteran did not respond to the July 1999 request for dependency information within 1 year of notification of the rating action establishing eligibility to additional benefits.  See 38 C.F.R. § 3.401 (2011).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to July 1, 2006, for the award of additional compensation for a dependent, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


